Exhibit 10.11

 

 



THIS AMENDED AND RESTATED INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT (this
“Agreement”), as of November 13, 2018 and effective as of the Effective Date (as
defined below), is made and entered into by and between General Electric
Company, a New York corporation, on behalf of its Affiliates and divisions
(“GE”), and Baker Hughes, a GE company, LLC, a Delaware limited liability
company (“Company”), on behalf of itself and its Affiliates.

 

WHEREAS, GE and the predecessors-in-interest to Baker Hughes, a GE Company, a
Delaware corporation (“BHGE”), and Company, along with certain other parties
thereto, entered into that certain Transaction Agreement and Plan of Merger,
dated as of October 30, 2016, as amended by that certain Amendment to the
Transaction Agreement and Plan of Merger, dated as of March 27, 2017 (as so
amended, the “Transaction Agreement”), pursuant to which, among other things, GE
and BHI combined GE’s O&G with BHI and effected the transactions contemplated by
the Transaction Agreement, resulting in GE owning Paired Interests (as defined
in that certain Exchange Agreement, dated as of July 3, 2017, among GE, BHGE and
Company) and BHGE indirectly owning common units in Company;

 

WHEREAS, the transactions contemplated by the Transaction Agreement, including
entry into the Ancillary Agreements and the Long-Term Ancillary Agreements, were
consummated on July 3, 2017;

 

WHEREAS, GE, BHGE and Company desire to restructure their existing relationships
to facilitate BHGE’s ability to operate as an independent and standalone
company, and to enter into certain other mutually-beneficial long-term
arrangements (the “Restructuring”);

 

WHEREAS, in connection with the Restructuring, GE and Company desire to enter
into that certain Amended and Restated GE Digital Master Products and Services
Agreement (the “Digital Agreement”); and

 

WHEREAS, in connection with the Restructuring, GE and Company desire to amend
and restate that certain Intellectual Property Cross License Agreement, dated as
of July 3, 2017 by and between the Parties hereto (the “Original Intellectual
Property Cross License Agreement”) in the manner provided by this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties (as defined below), intending to be legally bound, hereby
agree to amend and restate the Original Intellectual Property Cross License
Agreement as follows:

 

Article I
Definitions

 

Section 1.01 Certain Defined Terms. Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Transaction Agreement. The following capitalized terms used in this Agreement
shall have the meanings set forth below:

 

(a)               “AAA” has the meaning set forth in Exhibit A.

 



 1

 

 

(b)               “Additive Dockets” means the patents and patent applications
listed on Exhibit G hereto, together with all foreign counterparts and
continuation applications of all types, including reissuances, restorations,
divisions, continuations, continuations-in-part, revisions, extensions and
re-examinations thereof, and all rights therein provided by international
treaties or conventions.

 

(c)               “Additive Dockets Field” means the fields of power generation,
transportation, aviation, marine, additive manufacturing machines, healthcare,
power, lighting, renewables, digital, and capital, in each case, excluding the
Company Field.

 

(d)               “Additive Field” means offering for sale, lease or
distribution or otherwise providing, either directly or indirectly, to any
customer (including O&G Customers and competitors of the Company) regardless of
end user or end segment, materials, machines, processes, practices, Software
data or designs that can be used in Additive Manufacturing of products, or any
products of Additive Manufacturing themselves.

 

(e)               “Additive Manufacturing” means the process of joining
materials to make objects from 3D model data, usually layer upon layer, as
opposed to subtractive manufacturing methodologies.

 

(f)                “Affiliate” means, with respect to a Party, any individual,
company, organization or other entity that, directly or indirectly, is
controlled by, controls or is under common control with such Party by ownership,
directly or indirectly, of more than fifty percent (50%) of the stock entitled
to vote in the election of directors or, if there is no such stock, more than
fifty percent (50%) of the ownership interest in such individual or entity. For
the purposes of this Agreement, (i) references to GE’s “Affiliates” shall be
deemed to exclude the Company Group and (ii) references to Company’s
“Affiliates” shall be deemed to exclude GE and its Subsidiaries that are not
within the Company Group.

 

(g)               “Agreement” has the meaning set forth in the Preamble.

 

(h)               “Bankruptcy Code” has the meaning set forth in Section 2.05.

 

(i)                 “Channel Agreement” means that certain letter agreement
entered into by GE and Baker Hughes, a GE company, dated as of July 3, 2017, the
subject line of which reads “RE: Channel Agreement” (as amended, modified or
supplemented from time to time in accordance with its terms).

 

(j)                 “Company” has the meaning set forth in the Preamble.

 

(k)               “Company Existing IP” means Intellectual Property that, as of
the Closing Date, is Controlled by the Company or any of its Affiliates.

 

(l)                 “Company Field” means: (i) the field of offering: (A) O&G
Products and Services to O&G Customers, (B) the O&G Products and Services listed
on Exhibit B and (C) the O&G Channel Products; (ii) any other activity not
covered by (i) that any member of the Company Group is expressly permitted to
engage in under the terms of the Channel Agreement subject to the terms and
conditions thereof; and (iii) Company Specific Fields.

 



 2

 

 

(m)             “Company Future IP” means Intellectual Property that, subsequent
to the Closing Date, is Controlled by the Company or any of its Affiliates,
including, without limitation, Improvements of GE Existing IP or Company
Existing IP.

 

(n)               “Company Group” means the Company and its Subsidiaries.

 

(o)               “Company Intellectual Property” means Company Existing IP and
Company Future IP, other than (i) any such Intellectual Property directed to the
Company Specific Fields and (ii) the Transferred Patents, the Digital Dockets
and the Power Dockets.

 

(p)               “Company Specific Fields” means the field of offering: (i)
agricultural chemicals to the agricultural industry, (ii) low molecular weight
olefin polymers and copolymers or (iii) subsurface geothermal exploration,
drilling, evaluation, completion, well intervention, stimulation or production
in and of geothermal reservoirs.

 

(q)               “Company Specific Fields Intellectual Property” means
Intellectual Property that is: (i) Controlled by Company or any of its
Affiliates as of the Closing Date, (ii) Used or Held for Use by GE or any of its
Affiliates as of the Signing Date, and (iii) directed to any of the Company
Specific Fields or any of the GE Specific Fields.

 

(r)                “Confidential Information” has the meaning set forth in
Section 5.01.

 

(s)                “Control” or “Controlled” means, with respect to Intellectual
Property, the right (other than any such right in-licensed pursuant to this
Agreement) to grant a license or sublicense to such Intellectual Property as
provided for herein without: (i) violating the terms of any agreement or other
arrangement with any third party; (ii) requiring any consent, approvals or
waivers from any third party, or any breach or default by the party being
granted any such license or sublicense being deemed a breach or default
affecting the rights of the party granting such license or sublicense; or (iii)
requiring the payment of material compensation to any third party.

 

(t)                 “Control Systems Dockets” means the patents and patent
applications listed on Exhibit H hereto, together with all foreign counterparts
and continuation applications of all types, including reissuances, restorations,
divisions, continuations, continuations-in-part, revisions, extensions and
re-examinations thereof, and all rights therein provided by international
treaties or conventions.

 

(u)               “Control Systems Field” means any activity relating to
programmable logic controllers, distributed control systems or computerized
numerical controls (including system components such as field agents (hardware
and Software that serves as a secure bi-directional data conduit between the
“Edge” controller and a database), process instrumentation, analytical devices,
control valves, actuation and motion)) integrating sensors and controls either
across enterprises or localized on equipment, in each case, providing automation
of manufacturing enterprises and processes, including hardware and Software
optimization and supervisory control and data acquisition and analysis.

 

(v)               “Digital Dockets” means the patents and patent applications
listed on Exhibit J-3 together with all foreign counterparts and continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions.

 



 3

 

 

(w)             “Digital Field” means the business of providing products and
services described as GE Digital Offerings (as defined in the Digital Agreement)
as well as certain ServiceMax products and services covered by the Digital
Agreement.

 

(x)               “Disclosing Party” has the meaning set forth in Section 5.01.

 

(y)               “Dispute” has the meaning set forth in Section 6.12.

 

(z)               “Effective Date” means the date on which the last of the
Additional Agreements and the Amendments is executed, as those terms are defined
in the Master Agreement. For the avoidance of doubt, if the Effective Date fails
to occur, neither Party will have, nor be deemed to have had, any obligations
under the terms of this Agreement and the Original Intellectual Property Cross
License Agreement shall remain in full force and effect.

 

(aa)            “GE” has the meaning set forth in the Preamble.

 

(bb)           “GE Analytics Software” means Software that performs analytics or
predicts performance of physical equipment.

 

(cc)            “GE Existing IP” means Intellectual Property that, as of the
Closing Date, is Controlled by GE or any of its Affiliates (except GE Digital
LLC).

 

(dd)           “GE Field” means any field other than the Company Field.

 

(ee)            “GE Future IP” means Intellectual Property that, subsequent to
the Closing Date, is Controlled by GE or any of its Affiliates (except GE
Digital LLC), including, without limitation, Improvements of Company Existing IP
or GE Existing IP.

 

(ff)              “GE Group” means GE and its Subsidiaries from time to time
other than Baker Hughes, a GE company, and its Subsidiaries; provided that any
Person who at any time is a member of the GE Group shall cease being a member of
the GE Group if at any time it is no longer a Subsidiary of GE; provided,
further that “GE Group” shall not include (i) any Person that purchases assets,
operations or a business from a member of the GE Group if such Person is not a
Subsidiary of GE after such transaction is consummated, and (ii) any Subsidiary
of GE in which a Person who is not an Affiliate of GE holds equity interests and
with respect to whom a member of the GE Group, on the Closing Date, has existing
contractual or legal obligations (including fiduciary duties of representatives
on the board of directors or similar body of such Subsidiary) which exclude GE’s
ability to impose on the subject Subsidiary GE’s obligations applicable herein.
For clarity, any references to an applicable business unit of GE shall be also
to the successor of such GE business unit within the GE Group.

 

(gg)           “GE Intellectual Property” means GE Existing IP and GE Future IP,
other than (i) any such Intellectual Property directed to any of the GE Specific
Fields and (ii) the Shared Patents, the Transportation Dockets and the
Horizontal Dockets.

 



 4

 

 

(hh)           “GE O&G” means GE’s Oil & Gas business described in the segment
disclosures in GE’s annual report on Form 10-K filed with the SEC for the fiscal
year ended December 31, 2015, as reflected in the GE O&G Financial Statements.

 

(ii)              “GE Specific Fields” means any of (i) the Additive Field, (ii)
the IIOT Enabling Field and (iii) the Control Systems Field.

 

(jj)              “GE Specific Fields Intellectual Property” means Intellectual
Property that is: (i) Controlled by GE or any of its Affiliates as of the
Closing Date, (ii) Used or Held for Use by the Company or any of its Affiliates
as of the Signing Date, and (iii) directed to any of the GE Specific Fields.

 

(kk)           “Governmental Entity” means any United States federal, state or
local, or foreign, international or supranational, government, court or
tribunal, or administrative, executive, governmental or regulatory or
self-regulatory body, agency or authority thereof.

 

(ll)              “Held for Use” means held with a plan to Use as established by
contemporaneous written records in connection with, with respect to GE, any
business of GE or its Affiliates, and with respect to the Company, any business
of the Company or its Affiliates.

 

(mm)      “Horizontal Dockets” means the patents and patent applications listed
on Exhibit J-2 hereto, together with all foreign counterparts and continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions.

 

(nn)           “IIOT Enabling Dockets” means the patents and patent applications
listed on Exhibit I hereto, together with all foreign counterparts and
continuation applications of all types, including reissuances, restorations,
divisions, continuations, continuations-in-part, revisions, extensions and
re-examinations thereof, and all rights therein provided by international
treaties or conventions.

 

(oo)           “IIOT Enabling Field” means any activity, asset, device, Software
or service, including the offering for sale, distribution, use or provision of
such activities, devices, assets, Software or services, which connect, sense,
measure, coordinate, manage, test, control, automate or communicate between or
among industrial assets (including healthcare assets) or which store, process,
analyze, manage, secure or transfer industrial data (including complex
healthcare data) including for data acquisition, data analysis or data exchange
among assets or processors and including local, distributed, networked or
cloud-based supervisory data acquisition and control systems, human-machine
interface systems, system optimization techniques, condition monitoring,
predictive maintenance, asset performance management systems, asset monitoring
systems, operational optimization systems, operational security systems, and
communication techniques and algorithms in connection with such assets, data,
and activities.

 

(pp)           “Improvement” means any modification, extension, derivative work
or improvement of any Intellectual Property.

 



 5

 

 

(qq)           “Intellectual Property” means all of the following, whether
protected, created or arising under the Laws of the United States or any foreign
jurisdiction: (i) all inventions (whether patentable or unpatentable and whether
or not reduced to practice), patent disclosures, industrial designs, all
improvements thereto, and all United States and foreign patents, patent
applications (including all patents issuing thereon), statutory invention
registrations and invention disclosures, together with all continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions; (ii) all United States and non U.S. copyrightable works (including
copyrights in Software), design rights, database rights, all copyrights and
applications, registrations and renewals in connection therewith, whether
registered or unregistered; (iii) trade secrets, know-how and information that
is proprietary and confidential; and (iv) all mask works (as defined in 17 U.S.
C. §901) and all applications, registrations and renewals in connection
therewith. As used in this Agreement, the term “Intellectual Property” expressly
excludes all United States and foreign trademarks, service marks, trade dress,
logos, trade names, Internet domain names, moral rights, designs, slogans and
corporate names and general intangibles of like nature, whether registered or
unregistered, together with all translations, adaptations, derivations and
combinations thereof and other identifiers of source and including all goodwill
associated therewith and all rights therein provided by international treaties
or conventions, common law rights, applications, registrations, pending
registrations, applications to register, reissues, extensions of the foregoing
and renewals in connection therewith.

 

(rr)              “Intercompany Services Agreement” means that certain
Intercompany Services Agreement dated as of July 3, 2017, between GE and the
Company (as amended, modified or supplemented from time to time in accordance
with its terms).

 

(ss)             “Law” means any federal, state or local law (statutory, common
or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Entity.

 

(tt)              “Leasing” means the rental, leasing, or financing under
operating leases, finance leases or hire purchase or rental agreements, of
property (other than O&G Products and Services), whether real, personal,
tangible or intangible.

 

(uu)           “Master Agreement” means that certain Master Agreement dated as
of the date hereof, between GE, the Company and Baker Hughes, a GE company.

 

(vv)           “Notice” has the meaning set forth in Exhibit A.

 

(ww)       “O&G Activities” means the following oil and gas activities: (i)
exploration (including seismic surveying), drilling, evaluation (including
reservoir and reserves analysis), completion, well intervention, stimulation or
production in and of reservoirs; (ii) liquefied natural gas; (iii) compression
and boosting liquids (i.e., pumps) in upstream, midstream and downstream; (iv)
pipeline inspection, pipeline commissioning and pipeline integrity management;
(v) processing in refineries and petrochemical (including fertilizer) plants or
production chemicals in the upstream; and (vi) additive chemicals in the
downstream (excluding in each case, agriculture chemicals and specialty
polymers).

 



 6

 

 

(xx)           “O&G Channel Products” means products, parts, equipment,
services, technology and systems listed on Exhibit D, to the extent, in each
case: (i) such products, parts, equipment, services, technology and systems are
(A) sold as an individual item or (B) if sold as part of a Solution Offering,
constitute at least a majority of the aggregate estimated or projected value of
such Solution Offering; and (ii) Company can reasonably demonstrate by ordinary
course business documents or systems that, as of the Signing Date (A) GE O&G was
engaged in the sale thereof or (B) such products, parts, equipment, services,
technology and systems were contemplated or being developed or designed by GE
O&G; including, in the case of both clauses (i) and (ii), any reasonably
foreseeable enhancements or extensions thereof, including by further investments
therein, provided that such enhancements or extensions thereof, including by
further investments therein, continue to fall within the description of the
applicable product, part, equipment, service, technology and system listed on
Exhibit D.

 

(yy)           “O&G Customers” means companies engaged in the oil and gas
industry (but excluding their Affiliates or business units, as applicable, that
are not so engaged) in any of the O&G Activities.

 

(zz)            “O&G Products and Services” means products, parts, equipment,
services, technology and systems (including, for the avoidance of doubt,
Software): (a) for use in the O&G Activities (including digital products, parts,
equipment, services, technology and systems that are offered by the members of
the GE Group other than the GE Digital business unit); or (b) listed on Exhibit
B, and solely with respect to clause (b), which the Company can reasonably
demonstrate by ordinary course business documents or systems that, as of the
Signing Date (i) GE O&G was engaged in the sale thereof, or (ii) were
contemplated or being designed by GE O&G, including any reasonably foreseeable
enhancements or extensions thereof (including by further investments therein),
provided that such enhancements or extensions thereof, including by further
investments therein, continue to fall within the description of the applicable
product, part, equipment, service, technology or system listed on Exhibit B; and
excluding, with respect to both clauses (a) and (b), the Software, products,
parts, equipment, services, technology and systems of GE Digital LLC.

 

(aaa)        “Party” means either GE and its Affiliates, on the one hand, or
Company and its Affiliates, on the other hand, and “Parties” means collectively
GE, Company and their Affiliates.

 

(bbb)       “Person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization, limited liability
company or governmental or other entity.

 

(ccc)        “Power Dockets” means the patents and patent applications listed on
Exhibit J-4 together with all foreign counterparts and continuation applications
of all types, including reissuances, restorations, divisions, continuations,
continuations-in-part, revisions, extensions and re-examinations thereof, and
all rights therein provided by international treaties or conventions.

 



 7

 

 

(ddd)       “Power Field” means the (A) business of providing to customers
operating primarily outside of the oil and gas industry and when the application
is one or more of the following activities: (i) industrial power generation
(i.e., metals, pulp and paper, and waste to energy), (ii) cogeneration
(“Cogen”), (iii) combined heat and power (“CHP”), (iv) hybrid power generation,
(v) combined cycle for utility/IPP and (vi) conventional (including, without
limitation, simple cycle power plants) and nuclear power generation for
utility/IPP including Cogen, CHP and biomass, and (B) any and all areas inside
the oil and gas industry where the Parties have agreed the GE Power business
unit has exclusivity in the Exclusive Distribution Agreement Term Sheets for
Exclusive Products and Exclusive Services.

 

(eee)        “Receiving Party” has the meaning set forth in Section 5.01.

 

(fff)           “Representatives” means, with respect to a Person, the
Affiliates of such Person and the directors, officers, partners, employees,
agents, consultants, contractors, advisors, legal counsel, accountants and other
representatives of such Person and its Affiliates.

 

(ggg)       “Shared Patents” means the patents listed on Exhibit J together with
all continuation applications of all types, including reissuances, restorations,
divisions, continuations, continuations-in-part, revisions, extensions and
re-examinations thereof, and all rights therein provided by international
treaties or conventions, in each case of the foregoing, owned by GE or any of
its Affiliates but excluding any Transferred Patents.

 

(hhh)       “Side Letter” means that certain Side Letter entered into by GE and
the Company, dated as of the date hereof, the subject line of which begins “RE:
Following aspects of that certain Amended and Restated Intellectual Property
Cross License Agreement…” (as amended, modified or supplemented from time to
time in accordance with its terms).

 

(iii)            “Signing Date” means October 30, 2016.

 

(jjj)            “Software” means computer software, programs and databases in
any form or format, including compilations, tool sets, data compilers, higher
level or “proprietary” language and macros, Internet web sites, web content and
links, all versions, updates, corrections, enhancements, replacements and
modifications thereof, and all documentation, flow charts, diagrams, descriptive
texts and programs, computer print-outs, underlying media and materials related
thereto, whether in source code, object code or human readable form.

 

(kkk)       “Solution Offering” means the sale of products, parts, equipment,
services, technology and systems to third-party end-user customers as part of a
broader equipment or service solution or system for such customer or as part of
a repair, replacement, enhancement or upgrade of such broader solution or
system.

 

(lll)            “Stockholders Agreement” means that certain Stockholders
Agreement entered into by GE and Baker Hughes, a GE company, dated as of July 3,
2017 (as amended, modified or supplemented from time to time in accordance with
its terms).

 

(mmm)     “Subsidiary” means, with respect to any Person, another Person, an
amount of the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its board of directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 



 8

 

 

(nnn)       “Transaction Agreement” has the meaning set forth in the Recitals.

 

(ooo)       “Transferred Patents” means the patents listed on Exhibit K together
with all continuation applications of all types, including reissuances,
restorations, divisions, continuations, continuations-in-part, revisions,
extensions and re-examinations thereof, and all rights therein provided by
international treaties or conventions, in each case of the foregoing, owned by
Company or any of its Affiliates.

 

(ppp)       “Transportation Dockets” means the patents and patent applications
listed on Exhibit J-1 together with all foreign counterparts and continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions.

 

(qqq)       “Use” means, with respect to Intellectual Property, to use,
practice, reproduce, distribute, perform, transmit, display and otherwise
exploit; to use for research and development purposes; to prepare modifications,
derivative works or improvements based upon; and to make, have made, sell,
distribute, offer to sell, have sold, import, export, lease and otherwise
commercialize or dispose of, in each case, products and services that embody
such Intellectual Property.

 

Section 1.02 Interpretations. When a reference is made in this Agreement to an
Article, Section or Exhibit, such reference shall be to an Article, Section or
Exhibit to this Agreement unless otherwise indicated. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Any references in this Agreement to
“the date hereof” refers to the date of execution of this Agreement. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References to “this Agreement,” “hereof,” “herein,” and “hereunder” refer to
this Agreement as a whole and not to any particular provision of this Agreement
and include exhibits or other attachments to this Agreement. All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The Parties have participated jointly in the
negotiation and drafting of this Agreement with the assistance of counsel and
other advisors and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any provision of this
Agreement or interim drafts of this Agreement. Unless specifically stated herein
that a particular provision of this Agreement should be given effect in lieu of
a conflicting provision in the Transaction Agreement, to the extent that any
provision contained in the Transaction Agreement conflicts with, or cannot
logically be read in accordance with, any provision of this Agreement, the
provision contained in the Transaction Agreement shall prevail.

 



 9

 

 

Article II
LICENSE GRANT

 

Section 2.01 Grant from GE to Company.

 

(a)               Subject to the terms and conditions of this Agreement, GE
hereby grants and agrees to grant, and shall cause its Affiliates to grant and
agree to grant, to Company and its Affiliates a non-exclusive, irrevocable,
royalty-free, fully paid-up, worldwide, non-sublicensable, non-transferable
(except as provided in Section 6.01), perpetual (except as provided in Section
4.02) right and license to allow employees, directors and officers of Company or
any of its Affiliates to (i) Use the GE Intellectual Property solely within the
Company Field and (ii) Use any GE Specific Fields Intellectual Property solely
in the manner and within the field in which such Intellectual Property is Used
or Held for Use by Company or the applicable Affiliate as of the Signing Date;
provided, however, as a condition to having any product or service made by any
third party pursuant to the foregoing sentence, Company and its Affiliates will
obtain a written agreement from such third party in form and substance
reasonably satisfactory to GE: (A) with confidentiality undertakings that are no
less restrictive than those contained in this Agreement; and (B) that provides
that such third party will make such products or services only on behalf of and
at the direction of Company and its Affiliates. For the avoidance of doubt,
except as permitted under Section 2.01(a)(ii), nothing in this Agreement grants
the Company or its Affiliates any rights to Use any GE Existing IP or GE Future
IP directed to any of the GE Specific Fields except as expressly provided for in
Exhibit F.

 

(b)               Subject to the terms and conditions of Article V, Company and
its Affiliates may permit their suppliers, contractors, distributors and
consultants to exercise any or all of the rights and licenses granted to Company
and its Affiliates under Section 2.01(a) on behalf of and at the direction of
Company and its Affiliates (and not for the benefit of such suppliers,
contractors and consultants).

 

(c)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.01(a), GE hereby grants and
agrees to grant, and shall cause its Affiliates to grant and agree to grant, to
Company and its Affiliates an irrevocable, royalty-free, fully paid-up,
worldwide, non-transferable (except as provided in Section 6.01) right and
license to allow employees, directors and officers of Company or any of its
Affiliates (i) to practice the Shared Patents solely within the Company Field
and (ii) (A) to sublicense the Shared Patents to customers and vendors of the
Company and any of its Affiliates as necessary to commercialize Company’s or any
of its Affiliate’s products and services and (B) to sublicense in all fields of
use other than the GE Field. The foregoing license granted within the Company
Field shall be exclusive except with respect to GE and its Affiliates. For the
avoidance of doubt, each of GE and its Affiliates retain the right to use the
Shared Patents in all fields of use, with (A) rights to sublicense to customers
and vendors of GE and any of its Affiliates as necessary to commercialize GE’s
or any of its Affiliate’s products and services and (B) full rights to
sublicense in all fields of use other than the Company Field.

 



 10

 

 

(d)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.01(a), GE hereby grants and
agrees to grant, and shall cause its Affiliates to grant and agree to grant, to
the Company and its Affiliates a non-exclusive irrevocable, royalty-free, fully
paid-up, worldwide, non-transferable (except as provided in Section 6.01) right
and license to allow employees, directors and officers of Company or any of its
Affiliates to (i) Use the Transportation Dockets in all fields of use and (ii)
sublicense the Transportation Dockets in the Company Field to customers and
vendors of Company and any of its Affiliates as necessary to commercialize
Company’s or any of its Affiliate’s products and services.

 

(e)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.01(a), GE hereby grants and
agrees to grant, and shall cause its Affiliates to grant and agree to grant, to
Company and its Affiliates an irrevocable, royalty-free, fully paid-up,
worldwide, non-transferable (except as provided in Section 6.01) right and
license to allow employees, directors and officers of Company or any of its
Affiliates to (i) Use the Horizontal Dockets in all fields of use (it being
understood that the foregoing license shall be exclusive in the Company Field
and non-exclusive in all other fields of use) and (ii) sublicense the Horizontal
Dockets in the Company Field to customers and vendors of Company and any of its
Affiliates as necessary to commercialize Company’s or any of its Affiliate’s
products and services.

 

Section 2.02 Grant from Company to GE and its Affiliates.

 

(a)               Subject to the terms and conditions of this Agreement, Company
hereby grants and agrees to grant, and shall cause its Affiliates to grant and
agree to grant, to GE and its Affiliates a non-exclusive, irrevocable,
royalty-free, fully paid-up, worldwide, non-sublicensable, non-transferable
(except as provided in Section 6.01), perpetual (except as provided in Section
4.02) right and license to allow employees, directors and officers of GE or any
of its Affiliates to: (i) Use the Company Intellectual Property solely within
the GE Field; and (ii) Use the Company Specific Fields Intellectual Property
solely in the manner and within the field in which such Intellectual Property is
Used or Held for Use by GE or the applicable Affiliate as of the Signing Date;
provided, however, as a condition to having any product or service made by any
third party pursuant to the foregoing sentence, GE and its Affiliates will
obtain a written agreement from such third party in form and substance
reasonably satisfactory to the Company: (A) with confidentiality undertakings
that are no less restrictive than those contained in this Agreement; and (B)
that provides that such third party will make such products or services only on
behalf of and at the direction of GE and its Affiliates. For the avoidance of
doubt, except as permitted under Section 2.02(a)(ii), Section 2.02(c) or Section
2.02(d), nothing in this Agreement grants GE or its Affiliates any rights to Use
any Company Existing IP or Company Future IP directed to any of the GE Specific
Fields except as expressly provided for in Exhibit F.

 

(b)               Subject to the terms and conditions of Article V, GE and its
Affiliates may permit their suppliers, contractors, distributors and consultants
to exercise any or all of the rights and licenses granted to GE and its
Affiliates under Section 2.02(a) on behalf of and at the direction of GE and its
Affiliates (and not for the benefit of such suppliers, contractors and
consultants).

 



 11

 

 

(c)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.02(a), Company hereby grants
and agrees to grant, and shall cause its Affiliates to grant and agree to grant,
to GE and its Affiliates a non-exclusive, irrevocable, royalty-free, fully
paid-up, worldwide, non-transferable (except as provided in Section 6.01) right
and license to allow employees, directors and officers of GE or any of its
Affiliates to Use the Transferred Patents in all fields of use. The foregoing
license grant includes the right to sublicense to customers and vendors of GE
and any of its Affiliates to commercialize GE’s or any of its Affiliate’s
products and services.

 

(d)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.02(a), Company hereby grants
and agrees to grant, and shall cause its Affiliates to grant and agree to grant,
to GE, its Affiliates and GE Digital LLC an irrevocable, royalty-free, fully
paid-up, worldwide, non-transferable (except as provided in Section 6.01) right
and license to allow employees, directors and officers of GE, any of its
Affiliates or GE Digital (i) to Use the Digital Dockets in all fields of use (it
being understood that the foregoing license shall be exclusive within the
Digital Field, other than with respect to Company and its Affiliates, and
non-exclusive for all other fields of use) and (ii) sublicense the Digital
Dockets in the Digital Field to customers and vendors of GE Digital, GE and any
of GE’s Affiliates as necessary to commercialize GE Digital’s, GE or any of GE’s
Affiliate’s products and services.

 

(e)               Subject to the terms and conditions of this Agreement,
notwithstanding the license granted in Section 2.02(a), Company hereby grants
and agrees to grant, and shall cause its Affiliates to grant and agree to grant,
to GE and its Affiliates an irrevocable, royalty-free, fully paid-up, worldwide,
non-transferable (except as provided in Section 6.01) right and license to allow
employees, directors and officers of GE or any of its Affiliates (i) to Use the
Power Dockets in all fields of use (it being understood that the foregoing
license shall be exclusive within the Power Field, other than with respect to
Company and its Affiliates, and non-exclusive for all other fields of use) and
(ii) to sublicense the Power Dockets in the Power Field to customers and vendors
of GE Power and any of its Affiliates as necessary to commercialize GE Power’s
or any of its Affiliate’s products and services.

 

Section 2.03 Third Party Licenses. To the extent that any Intellectual Property
licensed under Sections 2.01 or 2.02 is owned by a third party, the license of
such Intellectual Property under this Agreement shall be subject to all of the
terms and conditions of the relevant agreement with such third party pursuant to
which such Intellectual Property has been licensed to the GE or the Company, as
applicable.

 

Section 2.04 Improvements. As between the Parties, and unless otherwise agreed
to by the Parties, Improvements made after the Closing Date and all Intellectual
Property rights therein shall be owned by the Party making such Improvement. For
the avoidance of doubt, neither Party shall own any Intellectual Property rights
licensed to such Party hereunder.

 

Section 2.05 Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties shall retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code.

 



 12

 

 

Section 2.06 Customers. Each Party agrees that it shall use reasonable efforts
to not knowingly bring any legal action or proceeding against, or otherwise
communicate with, any customer of the other Party with respect to any alleged
infringement, misappropriation or violation of any Intellectual Property of such
Party to the extent licensed hereunder based on such customer’s use of the other
Party’s products or services without first providing the other Party written
notice of such alleged infringement, misappropriation or violation.

 

Section 2.07 Reservation of Rights.

 

(a)               All rights not expressly granted by a Party hereunder are
reserved by such Party. Without limiting the generality of the foregoing, the
Parties expressly acknowledge that nothing contained herein shall be construed
or interpreted as a grant, by implication or otherwise, of any licenses other
than the licenses expressly set forth in this Article II. The licenses granted
in Sections 2.01 and 2.02 are subject to, and limited by, any and all licenses,
rights, limitations and restrictions with respect to, as applicable, the GE
Intellectual Property, GE Specific Fields Intellectual Property, Company
Specific Fields Intellectual Property and the Company Intellectual Property
previously granted to or otherwise obtained by any third party that are in
effect as of the Closing or, with respect to the Shared Patents, Digital
Dockets, Transportation Dockets, Power Dockets, Horizontal Dockets and the
Transferred Patents, the date hereof. For the avoidance of doubt, except as
permitted under Section 2.01(a)(ii), Section 2.01(c)-(e), Section 2.02(a)(ii)
and Section 2.02(c)-(e), the Company shall not, and shall cause its Affiliates
to not, Use the GE Intellectual Property, or the Shared Patents in the GE Field
and GE shall not, and shall cause its Affiliates to not, Use the Company
Intellectual Property in the Company Field.

 

(b)               The Company agrees that, as between the Parties, except for
those rights expressly granted to the Company under this Agreement, all
worldwide right, title and interest in and to the GE Intellectual Property, the
Shared Patents, Transportation Dockets, Horizontal Dockets and GE Specific
Fields Intellectual Property, including the right to claim priority therein, are
and shall remain the exclusive property of GE. GE agrees that, as between the
Parties, except for those rights expressly granted to GE under this Agreement,
all worldwide right, title and interest in and to the Company Intellectual
Property, the Transferred Patents, Digital Dockets, Power Dockets and Company
Specific Fields Intellectual Property, including the right to claim priority
therein, are and shall remain the exclusive property of the Company.

 

(c)               Except as expressly contemplated in any of the other Long-Term
Ancillary Agreements, the Parties acknowledge and agree that the licenses
granted herein to the Company do not extend to, or grant rights under, any other
Intellectual Property that is licensed or otherwise provided to the Company
and/or its Affiliates pursuant to any of the other Long-Term Ancillary
Agreements and any additional agreements entered into thereunder, including the
GE Digital Master Products and Services Agreement. The Company’s and/or its
Affiliates’ (as applicable) rights and obligations with respect to Intellectual
Property licensed or otherwise provided to the Company and/or its Affiliates
under any of the other Long-Term Ancillary Agreements are dictated solely by the
terms and conditions of such Long-Term Ancillary Agreement(s) under which such
Intellectual Property is specifically licensed.

 



 13

 

 

(d)               This Agreement shall not grant (i) to the Company or any of
its Affiliates any right or license to any GE Intellectual Property, GE Specific
Fields Intellectual Property, Shared Patents, Transportation Dockets, Horizontal
Dockets or Software owned by, or licensed to, GE Digital LLC or (ii) to GE
Digital LLC any right or license to any Company Intellectual Property,
Transferred Patents, Power Dockets or Software owned by, or licensed to, the
Company. Any such Intellectual Property and Software is licensed solely pursuant
to the Amended and Restated GE Digital Master Products and Services Agreement,
entered into by and between GE Digital LLC and Baker Hughes, a GE company, LLC
dated as of the date hereof.

 

Section 2.08 Access. For the avoidance of doubt, nothing in this Agreement shall
be interpreted as requiring either Party (i) to transfer to the other Party or
(ii) to grant to the other Party access to, in each case of (i) and (ii),
technological embodiments (including Software) of, or know-how or Confidential
Information related to GE Intellectual Property, GE Specific Fields Intellectual
Property, Shared Patents, Transportation Dockets, Horizontal Docket, Company
Specific Fields Intellectual Property, Company Intellectual Property, Digital
Dockets, Power Dockets or Transferred Patents, as the case may be. Any transfer
or grant of access by either Party to such technological embodiments, know-how
and Confidential Information shall be made solely pursuant to the terms of the
Intercompany Services Agreement.

 

Article III
COVENANTS

 

Section 3.01 Further Assistance. Each Party hereby covenants and agrees that it
shall, at the request and expense of the other Party, use commercially
reasonable efforts to assist the other Party in its efforts to obtain any
third-party consent, approval or waiver necessary to enable such other Party to
obtain a license to any Intellectual Property that, that (i) as of July 3, 2017
for the Intellectual Property licensed pursuant to Section 2.01(a) and Section
2.02(a) and as of the date of this Agreement for purposes of the Intellectual
Property licensed pursuant to Section 2.01(c) and Section 2.02(c) and (ii) but
for the requirements set forth in Section 2.03, would be the subject of a
license granted pursuant to Section 2.01 or 2.02 hereunder, including by using
all reasonable efforts to take, or cause to be taken, all appropriate action, do
or cause to be done all things necessary, proper or advisable under applicable
Laws and execute and deliver such documents and other papers, including powers
of attorney, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement; provided, however, that such Party shall not be required to seek
broader rights or more favorable terms for the other Party than those applicable
to such Party prior to the date hereof or as may be applicable to such Party
from time to time thereafter. The Parties acknowledge and agree that there can
be no assurance that such Party’s efforts will be successful or that the other
Party will be able to obtain such licenses or rights on acceptable terms or at
all.

 

Section 3.02 Ownership. No Party shall represent that it has any ownership
interest in any Intellectual Property of the other Party licensed hereunder.

 



 14

 

 

Section 3.03 Prosecution and Maintenance. Each Party retains the sole right to
protect the Intellectual Property owned by such Party at such Party’s sole
discretion, including deciding whether and how to file and prosecute
applications to register Software, patents, copyrights (including in Software)
and mask work rights included in such Intellectual Property, whether to abandon
prosecution of such applications and whether to discontinue payment of any
maintenance or renewal fees with respect to any patents.

 

Section 3.04 Third Party Infringements, Misappropriations and Violations.

 

(a)               (1) The Company shall promptly notify GE and (2) GE shall
promptly notify the Company, in each case of (1) and (2), in writing of any
actual or possible material infringement, misappropriation or other violation by
a third party of any Intellectual Property of the second Party being licensed
hereunder that comes to the first Party’s attention that is in the case of (1)
within the GE Field and in the case of (2) within the Company Field. Such first
Party shall also promptly notify such second Party of the identity of such third
party and any evidence of such infringement, misappropriation or other violation
within such first Party’s custody or control that such first Party is reasonably
able to provide. Except as set forth in Section 2.06, the second Party shall
have the sole right to determine whether any action shall be taken in response
to such infringements, misappropriations or other violations at such second
Party’s sole discretion.

 

(b)               Each licensee Party shall promptly notify the licensor Party
in writing upon learning of the existence or possible existence of rights held
by any third party that may be infringed, misappropriated or otherwise violated
by the Use of the Intellectual Property of such licensor Party (or any element
or portion thereof) licensed hereunder to such licensee Party, as well as the
identity of such third party and, if applicable, any evidence relating to such
purported infringement, misappropriation or other violation within such licensee
Party’s custody or control that such licensee Party is reasonably able to
provide. Such licensee Party shall cooperate fully with the licensor Party to
avoid such existing or possibly existing infringement, misappropriation or
violation, and, if applicable, shall discontinue the Use of such Intellectual
Property that is the subject of such purported infringement, misappropriation or
other violation upon the reasonable request of the licensor Party to discontinue
such Use of such Intellectual Property.

 

(c)               Each licensor Party shall promptly notify the licensee Party
in writing upon learning of the existence or possible existence of rights held
by any third party that may be infringed, misappropriated or otherwise violated
by the Use of the Intellectual Property of such licensor Party (or any element
or portion thereof) licensed hereunder to such licensee Party, as well as the
identity of such third party, and, if applicable, any evidence relating to such
purported infringement, misappropriation or other violation within such licensor
Party’s custody or control that such licensor Party is reasonably able to
provide. The licensee Party shall cooperate fully with such licensor Party to
avoid such existing or possibly existing infringement, misappropriation or
violation, and shall discontinue the Use of such Intellectual Property that is
the subject of such purported infringement, misappropriation or other violation
upon the reasonable request of such licensor Party to discontinue such Use of
such Intellectual Property, and shall provide such licensor Party any evidence
relating to such purported infringement, misappropriation or other violation
within the licensee Party’s custody or control.

 



 15

 

 

Section 3.05 Cooperation Regarding Restrictions and Limitations Applicable to
Licensed Intellectual Property. Each Party, at the request of the other Party,
agrees to use commercially reasonable, good-faith efforts to provide such other
Party such copies of agreements (subject to any confidentiality restrictions
that would prevent disclosure of such agreements) or other information
(including summaries of the applicable limitations) that are sufficient to
inform such other Party about any limitations or restrictions on the Use of the
Intellectual Property licensed to it hereunder, as applicable, or other specific
Intellectual Property licensed hereunder and identified by such other Party in
writing to such Party, which has not already been provided to such other Party
and which is not otherwise in the possession of such other Party. Such Party
shall not have any liability to such other Party resulting or arising from the
failure or inability to provide such agreements or information.

 

Section 3.06 Audit. Not more than once per year, upon thirty (30) days’ advanced
written notice, each licensor Party may audit (or cause an independent third
party auditor to audit), during regular business hours and in a manner that
complies with the building and security requirements of the licensee Party, the
books, records and facilities of the licensee Party to the extent reasonably
necessary to determine such licensee Party’s compliance with this Agreement. Any
audit conducted under this Section 3.06 shall not interfere unreasonably with
the operations of such licensee Party. The licensor Party requesting the audit
shall pay the costs of conducting such audit. All information learned or
obtained from such audit shall be deemed Confidential Information for purposes
of this Agreement.

 

Article IV
TERM AND TERMINATION

 

Section 4.01 Term. This Agreement shall remain in full force and effect in
perpetuity unless terminated in accordance with its terms.

 

Section 4.02 Trigger Date Termination. Upon (i) the Trigger Date (as defined in
the Stockholders Agreement), (ii) the first date in which Company or its
Affiliates sells primarily all of the assets of the Company and its Affiliates
to a third party or (iii) the first date on which the Company ceases to conduct
business, in each case of (i)-(iii), this Agreement shall terminate; provided
that the respective licenses of GE Intellectual Property, GE Specific Fields
Intellectual Property, Company Intellectual Property, Shared Patents,
Transferred Patents, Transportation Dockets, Digital Dockets, Power Dockets,
Horizontal Dockets or Company Specific Fields Intellectual Property, as
applicable, shall remain in effect, subject to Section 4.04, solely for such
Intellectual Property that (A) is actually in Use, or Held for Use as of the
Trigger Date or the consummation of an applicable asset sale transaction or (B)
was Used by GE O&G in the five (5) years prior to July 3, 2017.  For the
avoidance of doubt, any obligation to license GE Future IP and Company Future IP
that, as of the Trigger Date or the consummation of an applicable asset sale
transaction, are not actually in Use, or are not Held for Use by a licensee
Party, shall terminate as of the date of such termination.

 

Section 4.03 No Other Termination. Except as set forth in Section 4.02, this
Agreement may only be terminated upon the mutual written agreement of the
Parties. In the event of a Party’s breach of this Agreement, the sole and
exclusive remedy of the non-breaching Party shall be to recover monetary damages
and/or to obtain injunctive or equitable relief in accordance with Section 6.05.

 



 16

 

 

Section 4.04 Termination of Channels. Upon the termination of any Channel (as
that term is defined in the Channel Agreement) pursuant to the terms of the
Channel Agreement, the respective licenses to any GE Intellectual Property or
Company Intellectual Property, as applicable, Used or Held for Use by the
Company or GE, respectively, in connection with such Channel shall remain in
effect solely in the manner and within the field permitted for such Channel as
would have been permitted under the Channel Agreement in which such Intellectual
Property is Used or Held for Use as of such date of termination. For the
avoidance of doubt, any obligation to license GE Future IP and Company Future IP
that, as of the date of termination of a Channel, are not actually in Use, or
are not Held for Use by a licensee Party in connection with such Channel, shall
terminate as of the date of such termination.

 

Section 4.05 Survival. The rights and obligations of the Parties set forth in
Article I, Article V, Article VI, Section 4.02, Section 4.04 and Section 4.05,
and any right, obligation or required performance of the Parties which, by its
express terms or nature and context is intended to survive termination or
expiration of this Agreement, shall survive any such termination or expiration
of this Agreement.

 

Article V
CONFIDENTIALITY

 

Section 5.01 Confidential Information. The provisions of this Article V shall
apply to any confidential or proprietary information or materials included in
the GE Intellectual Property, GE Specific Fields Intellectual Property, Company
Specific Fields Intellectual Property, Company Intellectual Property, Shared
Patents, Transportation Dockets, Horizontal Dockets, Digital Dockets, Power
Dockets or Transferred Patents licensed pursuant to this Agreement
(“Confidential Information”). Each Party (the “Receiving Party”) shall keep all
Confidential Information of the other Party (the “Disclosing Party”) that is or
becomes available to the Receiving Party confidential and shall not disclose any
such Confidential Information to any third party (other than its Representatives
who have a “need-to-know” such Confidential Information and are authorized to
receive such Confidential Information pursuant to Article II) without the prior
written consent of the Disclosing Party. The Receiving Party shall exercise at
least the same degree of care to safeguard the confidentiality of the Disclosing
Party’s Confidential Information as it does to safeguard its own proprietary or
confidential information of equal importance, but not less than a reasonable
degree of care.

 

Section 5.02 Exclusions. The confidentiality obligations in this Article V shall
not apply to any Confidential Information which:

 

(a)               is or becomes generally available to and known by the public
(other than as a result of a non-permitted disclosure or other wrongful act or
failure to act directly or indirectly by the Receiving Party),

 

(b)               is or becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party; provided
that the Receiving Party has no knowledge that such source was at the time of
disclosure to the Receiving Party bound by a confidentiality agreement with the
Disclosing Party or other obligation of secrecy which was breached by the
disclosure,

 



 17

 

 

(c)               has been or is hereafter independently acquired or developed
by the Receiving Party without reference to such Confidential Information and
without otherwise violating any confidentiality agreement with or other
obligation of secrecy to the Disclosing Party,

 

(d)               was in the possession of the Receiving Party at the time of
disclosure by the Disclosing Party without restriction as to confidentiality, or

 

(e)               is required (by oral question, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to be disclosed by any Governmental Entity or pursuant to applicable
Law; provided that the Receiving Party: (i) uses all reasonable efforts to
provide the Disclosing Party with written notice of such request or demand as
promptly as practicable under the circumstances so that the Disclosing Party
shall have an opportunity to seek an appropriate protective order or other
appropriate remedy; (ii) furnishes only that portion of the Confidential
Information which is in the opinion of the Receiving Party’s counsel legally
required; and (iii) takes, and causes its Representatives to take, all other
reasonable steps necessary to obtain confidential treatment for any such
Confidential Information required to be furnished.

 

Section 5.03 Confidentiality Obligations. The Receiving Party shall ensure, by
instruction, contract or otherwise with its Representatives that such
Representatives comply with the provisions of this Article V. The Receiving
Party shall indemnify and hold harmless the Disclosing Party in the event of any
breach by the Receiving Party’s Representatives of this Article V. The Receiving
Party shall promptly notify the Disclosing Party in the event that the Receiving
Party learns of any unauthorized use or disclosure of such Confidential
Information by it or its Representatives and shall promptly take all actions
necessary to correct and prevent such use or disclosure.

 

Article VI
GENERAL PROVISIONS

 

Section 6.01 Assignment.

 

(a)               This Agreement shall not be assignable, in whole or in part,
by any Party to any third party, including Affiliates of any Party, without the
prior written consent of the other Party, and any attempted assignment without
such consent shall be null and void. Notwithstanding the foregoing, this
Agreement may be assigned by any Party as follows without obtaining the prior
written consent of the other Party:

 

(i)                 GE, in its sole discretion, may assign this Agreement, and
any or all of its rights under this Agreement, and may delegate any or all of
its duties under this Agreement to any Affiliate of GE at any time;

 



 18

 

 

(ii)              Company, in its sole discretion, may assign this Agreement,
and any or all of its rights under this Agreement, and may delegate any or all
of its duties under this Agreement to any Affiliate of Company at any time; and

 

(iii)            Subject to Section 4.02, either Party may assign any or all of
its rights or delegate any or all of its duties under this Agreement to: (1) an
acquirer of all or substantially all of the equity or assets of the business of
each Party to which this Agreement relates; (2) an acquirer of any portion of
the business of such Party to which this Agreement relates; or (3) the surviving
entity in any merger, consolidation, equity exchange, reorganization or other
comparable transaction involving such Party; provided, that in the case of any
assignment of this Agreement, in whole or in part, in connection with (1)-(3):
(A) a Party’s rights and obligations under this Agreement may be assigned
without requiring the assignee to assume the obligations set forth in Sections
2.06, 3.01 and 3.04, or the obligations set forth in Section 3.05 (which do not
apply to an assignee); (B) the licenses granted to the assigning Party under
this Agreement may only be assigned by such assigning Party with respect to
Intellectual Property that is actually in Use or Held for Use in connection with
the portion of the business being sold by the assigning Party as of one-hundred
and fifty (150) days prior to the date that such an assignment is entered into
or, in the case of (3), such a transaction is consummated, as applicable; (C)
(x) the assignee shall not be obligated to grant GE or any of its Affiliates a
license under any Company Future IP of such assignee and its Affiliates that is
created or developed after the date of such assignment or transaction, as
applicable and (y) GE shall not be obligated to grant to the assignee or any of
its Affiliates a license under any GE Future IP that is created or developed
after the date of such assignment or transaction, as applicable; and (D) such
acquirer or surviving entity, as the case may be, executes an agreement in form
and substance reasonably satisfactory to the other Party to be bound by the
obligations of such Party, as applicable, under this Agreement and a copy of
such assumption agreement is provided to such other Party in advance of any such
assignment, or in the case of (3), the consummation of such transaction, as
applicable.

 

(b)               This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the Parties and their successors, legal representatives
and permitted assigns. All license rights and covenants contained herein shall
run with all Intellectual Property of the Parties licensed hereunder and shall
be binding on any successors-in-interest or assigns thereof.

 

Section 6.02 Representations and Warranties; Disclaimer of Warranties.

 

(a)               GE represents and warrants that, as of the date hereof and to
the knowledge of Buckmaster de Wolf and Cecilia Vega without any duty of
inquiry, Company has not violated any of its obligations under the Original
Intellectual Property Cross License Agreement not to use GE’s or any of its
Affiliates’ Intellectual Property that is directed to the IIOT Enabling Field.

 

(b)               Except for any patents or applications that GE no longer owns
as of the date hereof and the Transportation Patent Family (as that term is
defined in the Side Letter), GE represents and warrants that, as of the date
hereof and to its knowledge, Exhibit J and Exhibit K list all patents and patent
applications which were transferred to GE to effectuate the transaction
contemplated by the Transaction Agreement and Plan of Merger and for which GE
O&G had been previously designated as the Responsible Business in PAGE (whether
or not currently in Use by BHGE).

 



 19

 

 

(c)               NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
INTELLECTUAL PROPERTY LICENSED BY THE PARTIES PURSUANT TO THIS AGREEMENT IS
FURNISHED “AS IS”, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON- INFRINGEMENT, QUALITY,
USEFULNESS, COMMERCIAL UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR
FOREIGN, AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
PERFORMANCE OR THE VALIDITY OF SUCH INTELLECTUAL PROPERTY. WITHOUT LIMITING THE
FOREGOING, EXCEPT FOR CLAIMS ARISING FROM FRAUD, WILLFUL MISCONDUCT ON THE PART
OF A PARTY OR A BREACH OF ARTICLE V BY A PARTY, NEITHER PARTY SHALL HAVE ANY
LIABILITY WHATSOEVER TO THE OTHER PARTY OR ANY OTHER PERSON FOR OR ON ACCOUNT OF
ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE
ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED ON
SUCH OTHER PARTY OR ANY OTHER PERSON, INCLUDING ANY SUCH LIABILITY ARISING OUT
OF OR IN CONNECTION WITH OR RESULTING FROM (A) THE MANUFACTURE, USE, OFFER FOR
SALE, SALE, OR IMPORT OF ANY PRODUCTS OR THE PRACTICE OF THE INTELLECTUAL
PROPERTY LICENSED HEREUNDER; (B) THE USE OF OR ANY ERRORS OR OMISSIONS IN ANY
SUCH INTELLECTUAL PROPERTY; OR (C) ANY ADVERTISING OR OTHER PROMOTIONAL
ACTIVITIES CONCERNING ANY OF THE FOREGOING.

 

Section 6.03 Consequential and Other Damages. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (PROVIDED THAT ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM
SHALL BE CONSIDERED DIRECT DAMAGES) OF THE OTHER PARTY ARISING IN CONNECTION
WITH THIS AGREEMENT, WHETHER ARISING FROM BREACH OF CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE AND REGARDLESS OF WHETHER SUCH DAMAGES WERE
FORESEEABLE OR THE PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 6.04 Assumption of Risk.

 

(a)               Company, on behalf of itself and its Affiliates, hereby
assumes all risk and liability in connection with Company’s and its Affiliates’
Use of the GE Intellectual Property, Shared Patents, Transportation Dockets,
Horizontal Dockets and the GE Specific Fields Intellectual Property.

 

(b)               GE, on behalf of itself and its Affiliates, hereby assumes all
risk and liability in connection with GE’s and its Affiliates’ Use of the
Company Intellectual Property, Transferred Patents, Digital Dockets, Power
Dockets and the Company Specific Fields Intellectual Property.

 



 20

 

 

Section 6.05 Governing Law; Submission to Jurisdiction; Specific Performance.

 

(a)               This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York. The Parties consent
specifically to the personal and exclusive jurisdiction of any state or federal
court having subject matter jurisdiction in the County of New York, State of New
York for any action or proceeding to enforce any award of the arbitrators
pursuant to Section 6.12 or the provisions set forth in Section 6.12, and any
action for injunctive relief, and irrevocably waive their right to contest venue
in any such courts. Each of the Parties agrees that a judgment in any such
action may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. The successful Party in any action seeking
enforcement of this Agreement shall be entitled to an award of all costs, fees
and expenses, including reasonable attorneys’ fees, to be paid by the other
Party.

 

(b)               The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each Party
agrees that, in the event of any breach or threatened breach by any other Party
of any covenant or obligation contained in this Agreement, the non-breaching
Party shall be entitled (in addition to any other remedy that may be available
to it whether in law or equity, including monetary damages) to (i) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (ii) an injunction restraining such breach or
threatened breach.

 

Section 6.06 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing or electronic mail and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by electronic delivery with receipt confirmed, delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.06):

 

If to GE and its Affiliates, to:

 



 21

 

 

General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210




Attention: James M. Waterbury Telephone: (617) 443-3030 Facsimile: (617)
428-8402 Email: jim.waterbury@ge.com

 

If to Company to:

 

Baker Hughes, a GE company, LLC



17021 Aldine Westfield Road



Houston, Texas 77073



Attention:   William D. Marsh Telephone:   (713) 879-1257 Facsimile: (713)
439-8472 Email:   will.marsh@bhge.com

 

with a copy to (which copy will not constitute notice):

 

Baker Hughes, a GE company, LLC



14490 Yorktown Plaza Dr.



Houston, Texas 77040



Attention:   Al Riddle Telephone:   (281) 231-3091 Email:   al.riddle@bhge.com







 

Section 6.07 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

 

Section 6.08 Entire Agreement. This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the Parties with respect to the subject matter of this
Agreement, except the Transaction Agreement and the Long-Term Ancillary
Agreements.

 

Section 6.09 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their Affiliates, permitted sublicensees, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 



 22

 

 

Section 6.10 Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision hereof shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by either Party of a breach of any provision of this Agreement shall not operate
or be construed as a waiver of any other subsequent breach.

 

Section 6.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic mail or facsimile shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 6.12 Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement or the validity, interpretation, breach or
termination of any provision of this Agreement (“Dispute”) shall be resolved in
accordance with Exhibit A.

 

Section 6.13 No Waiver. Failure by either Party at any time to enforce or
require strict compliance with any provision of this Agreement shall not affect
or impair that provision in any way or the rights of such Party to avail itself
of the remedies it may have in respect of any subsequent breach of that or any
other provision. The waiver of any term, condition or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving Party. Any such waiver shall not be construed as a waiver of any other
term, condition or provision, nor as a waiver of any subsequent breach of the
same term, condition or provision, except as provided in a signed writing.

 

Section 6.14 Relationship of the Parties. Subject to Section 3.01, nothing
contained herein is intended or shall be deemed to make any Party the agent,
employee, partner or joint venturer of the other Party or be deemed to provide
such Party with the power or authority to act on behalf of the other Party or to
bind the other Party to any contract, agreement or arrangement with any other
individual or entity.

 

[The remainder of this page has been intentionally left blank.]

 

 23

 

IN WITNESS WHEREOF, GE and Company have caused this Agreement to be executed on
the date first written above by their respective duly authorized officers.

 

 

  GENERAL ELECTRIC COMPANY           By: /s/ James M. Waterbury     Name: James
M. Waterbury     Title: Vice President

 

 

 



 

BAKER HUGHES, A GE COMPANY, LLC



          By: /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate
Secretary

 

 



 

 

 24



 

 

 